                                                                        UNITED STATES DISTRICT COURT
                                                                       SOUTHERN DISTRICT OF MISSISSIPPI


                                                                               FILE D
                                                                               Mar 27 2020
           IN THE UNITED STATES DISTRICT COURT FOR THE
                                                       ARTHUR JOHNSTON, CLERK
                 SOUTHERN DISTRICT OF MISSISSIPPI By: _________________ , Deputy Clerk
                        NORTHERN DIVISION

ALFONSO NUZZO AND LESA NUZZO                                           PLAINTIFFS

v.                                           CAUSE NO.: 3:19-CV-210-HTW-LRA

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY                                                     DEFENDANT

     ORDER DENYING PLAINTIFFS’ MOTION TO QUASH SUBPOENA
       DUCES TECUM TO MISSISSIPPI BOARD OF PHARMACY

      The above-styled and numbered cause came before the Court for telephonic

hearing of the Motion of the Plaintiff (Alfonso Nuzzo) to Quash Subpoena Duces

Tecum served by the Defendant to the Mississippi Board of Pharmacy, and the

Court having heard argument of counsel, and being duly advised in the premises,

finds that the Motion is not well taken, and therefore is denied. However, the Court

finds that there should be a limitation as to the time period covered by production

by the Mississippi Board of Pharmacy, who was served with the Subpoena, and

there should be conditions imposed as to said production. Therefore, subject to the

conditions set forth in this of this Order, the Court finds and hereby orders that the

Mississippi Board of Pharmacy shall produce any and all records pertaining to

Alfonso Nuzzo, maintained pursuant to Mississippi Code §73-21-127, for the years

2016 to the present, and production shall be made within fifteen (15) days of receipt

of this Order. However, said production shall assure confidentiality of the records by

requiring the records not be produced in a manner exposing the records to the

public, and shall be produced simultaneously to the Plaintiffs and the Defendant,
through the parties’ respective counsel of record. Moreover, after review, the

Plaintiffs may then designate all or part of the records as CONFIDENTIAL under

and subject to the terms of the Agreed Protective Order previously entered by the

Court in this matter.

      SO ORDERED, this the 27TH day of March 2020.



                                 s/Linda R. Anderson___________________________
                                 UNITED STATES MAGISTRATE JUDGE



APPROVED AS TO FORM:                          PREPARED BY:


/s/ William C. Griffin________                /s/ John A. Banahan________
WILLIAM C. GRIFFIN (MSB 5021)                 JOHN A. BANAHAN (MSB 1731)
Attorney for Plaintiffs,                      Attorney for Defendant,
Alfonso Nuzzo and Lesa Nuzzo                  State Farm Mutual Automobile
                                              Insurance Company
